Citation Nr: 0915593	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-30 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for a liver disorder 
including as secondary to diabetes mellitus.  

3.  Entitlement to service connection for coronary artery 
disease including as secondary to diabetes mellitus.  

4.  Entitlement to service connection for a renal 
insufficiency including as secondary to diabetes mellitus.  

5.  Entitlement to service connection for peripheral vascular 
disease including as secondary to diabetes mellitus.  

6.  Entitlement to service connection for edema of the ankles 
including as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in 
May 2008.  A transcript of the hearing is associated with the 
claims file.  At the hearing, the Veteran indicated that he 
had been seen at the VAMC in Tampa, Florida, since July 2002.  
Additional records from this facility were obtained, and the 
Veteran waived consideration of the evidence by the agency of 
original jurisdiction.  

In October 2008, the Board stayed action on the Veteran's 
claims for service connection for diabetes mellitus, coronary 
artery disease, a liver disorder, renal insufficiency, 
peripheral vascular disease, and edema of the ankles as may 
be associated with diabetes pending the outcome of an appeal 
of a decision by the United States Court of Appeals for the 
Federal Circuit.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).   The specific claims affected by the stay included 
those based on herbicide exposure in which the only evidence 
of exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  As a final 
decision has been reached on the appeal in the Haas case, the 
adjudication of these claims will now proceed.  


FINDINGS OF FACT

1.  The veteran did not serve in or visit the Republic of 
Vietnam and was not exposed to herbicides in service.  

2.  The veteran's diabetes mellitus first manifested many 
years after service and is not related to any aspect of 
service.

3.  The veteran's liver disorder first manifested many years 
after service and is not related to any aspect of service. 

4.  The veteran's coronary artery disease first manifested 
many years after service and is not related to any aspect of 
service. 

5.  The veteran's renal insufficiency first manifested many 
years after service and is not related to any aspect of 
service. 

6.  The veteran's peripheral vascular disease many years 
after service and is not related to any aspect of service. 

7.  The veteran's recurrent edema of the ankles first 
manifested many years after service and is not related to any 
aspect of service.
  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have not been met 38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for liver disorder 
have not been met.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008). 
 
3.  The criteria for service connection for coronary artery 
disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

4.  The criteria for service connection for renal 
insufficiency have not been met   38 U.S.C.A. §§ 1110, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

5.  The criteria for service connection for peripheral 
vascular disease have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).

6. The criteria for service connection for recurrent edema of 
the ankles have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1); 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the RO provided a notice in March 2002 that 
addressed all claims on appeal, although the claim now 
characterized as peripheral vascular disease was then listed 
as lower leg edema.  The notice was not adequate because it 
provided only the criteria for service connection for 
diabetes mellitus as related to service in Vietnam.  In April 
2002, the RO provided a notice addressing cardiovascular and 
lower leg edema claims and the criteria for direct and 
presumptive service connection for chronic disabilities.  
Neither notice provided the criteria for secondary service 
connection or for the assignment of a rating and effective 
date.  Notice of the criteria as to all issues addressed 
herein was provided in December 2006, after the initial 
adjudication.  This letter also informed the Veteran how to 
substantiate his claims on both a direct and presumptive 
basis.  

In order to determine whether to proceed with the 
adjudication, the Board will examine whether the errors were 
prejudicial to the appellant and affected the essential 
fairness of the adjudication.  

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
Veteran demonstrated actual knowledge of the requirements to 
substantiate his claims in his August 2004 substantive appeal 
and in his May 2008 Board hearing.  He discussed events and 
treatment in and after service, his current symptoms and 
diagnoses, and identified sources of medical evidence.  
Further, following the comprehensive notice in December 2006, 
the Veteran exercised his opportunity to respond in writing 
and at his hearing.  In addition, the criteria for service 
connection and the reasons for denying the claims were 
discussed in the rating decision on appeal and the statement 
of the case.  Accordingly, based on the totality of the 
notices provided by VA, the Board concludes that the Veteran 
is reasonably expected to understand what was required to 
substantiate his claims.  The timing error regarding the 
assignment of a disability rating and effective date was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed disorders.   

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Specifically, the 
Veteran indicated that he received treatment at VA medical 
faculties in Brooklyn, New York.  Records were obtained from 
the VA Medical Center in New York that included branch 
facilities in Brooklyn and Queens, but none were recovered 
for treatment prior to 1997.   In correspondence in January 
2004, the Veteran reported receiving treatment at VA 
facilities in Newark and East Orange, New Jersey, starting in 
1975.  A small number of laboratory reports and the results 
of a chest X-ray from 1980 were the only records available.  
The Veteran also reported receiving treatment at a private 
hospital in Milville, New Jersey.  Records from this facility 
were requested but none were available.  VA has obtained 
medical examinations and VA outpatient treatment records from 
VA medical facilities in New York including Brooklyn and 
Tampa, Florida, for treatment since 1997.  The Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The Veteran served in the U.S. Air Force as an administrative 
specialist including assignments to units in the Philippine 
Islands, Thailand, and Taiwan from January 1966 to August 
1968.  Service personnel records showed that the Veteran 
received the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  He contends that his disorders first 
manifested in service, are related to exposure to herbicide 
in service, or are secondary to diabetes mellitus.  He 
further contends that he was not permanently stationed in 
Vietnam but visited on many occasions on temporary 
assignments.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease and diabetes 
mellitus).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability. Allen v. 
Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists; and (2) that 
the current disability was either caused or aggravated by a 
service-connected disability.
 
A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A.
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type two diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).   Among those 
disorders claimed in this case, presumptive service 
connection is available only for diabetes mellitus. 

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange:  Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
Veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in Veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above. 

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary reiterated that there is no positive association 
between exposure to herbicides and circulatory disorders 
including heart and peripheral vascular disease and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32,395 (June 12, 2007).
 
The Vietnam Service Medal is awarded to any member of the 
Armed Forces of the United States serving in Vietnam, or 
contiguous waters, or air space, including in Thailand, Laos, 
Cambodia, or the airspace thereover on or after July 4, 1965 
through March 28, 1973.  If on shore or air duty, the member 
must participate in or directly support the Vietnam military 
operation.  Air Force Regulation 900-48, § 6-22b (Mar. 25, 
1982).   Service personnel records showed that the Veteran 
served in the following units and locations in the Southeast 
Asia Theater of Operations:  6200th Military Airlift Support 
Wing and 636th Combat Support Squadron at Clark Air Base 
(AB), Philippine Islands, from January 1966 to July 1967; 
388th Combat Support Group, Korat Royal Thai Air Base (RTAB), 
Thailand, from July 1967 to September 1967; and 345th 
Tactical Airlift Squadron, Ching Chuan Kang Air Base (CCKAB), 
Taiwan, from September 1967 to August 1968.  

In his May 2008 Board hearing, the Veteran acknowledged that 
he had never been permanently assigned to a unit in Vietnam 
but stated that he had flown to Vietnam on many occasions 
including a stop on his first flight to the region in route 
to the Philippines.  He stated that while assigned to 
administrative duties at Clark AB and Korat RTAB, he carried 
records or accompanied medical evacuees to and from bases in 
Vietnam where he often stayed for several days.  

Service personnel records contain a chronological listing of 
service but do not show temporary assignments or flight 
duties.  Service treatment records do not show that the 
Veteran had medical duties, qualifications for aircrew duty, 
or that he received prophylactic treatment for tropical 
diseases such as malaria.  Personnel records include two 
detailed performance evaluations for one year of duty at 
Clark AB and one year at CCKAB.  Both reports described the 
Veteran's excellent performance of administrative duties that 
included management of training programs, maintaining the 
Orderly Room, and managing mail for other personnel who were 
assigned to duties in Vietnam.  The reports are detailed and 
neither report mentions courier assignments or medical escort 
duty to any location or any other type of temporary duty to 
locations in Vietnam, although one report cites temporary 
duty in Manila.  The Veteran was not trained in medical 
administration, and there is no evidence that he was exposed 
to herbicides by handling or disbursing the chemicals.  The 
Veteran did not provide specific dates or locations of his 
travel so that further research of unit records could be 
performed.  The Board also notes that the Vietnam Service 
Medal and the Republic of Vietnam Campaign Medal may be 
awarded without the service member actually visiting Vietnam.  

Regrettably, the Board concludes that the Veteran did not 
serve in or visit the Republic of Vietnam.  The Veteran did 
not provide detailed dates and places for temporary travel so 
that a search of unit records could be performed.  However, 
the two evaluations that covered the majority of his service 
in Southeast Asia did not include escort or courier duties.  
There is no evidence that the Veteran's duties included the 
direct handling of herbicide agents.  One evaluation 
mentioned temporary duty in Manila but none referred to 
frequent, or in fact any, travel to Vietnam.  The Board 
places less probative weight on the Veteran's statements of 
his frequent visits to Vietnam because they are inconsistent 
with the circumstances and duties described in the service 
personnel records.  Therefore, the Board concludes that the 
highly probative service personnel records showing no travel 
to Vietnam outweigh the Veteran's testimony that he was on 
the ground in Vietnam.  In light of the above, the Board 
further concludes that the Veteran's was not exposed to 
herbicides in service.  

However, even if a Veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for diabetes mellitus, a liver 
disorder, coronary artery disease, renal insufficiency, 
peripheral vascular disease or edema of the ankles in 
service.  There are no records of treatment for any disorder 
within one year after discharge from service.  

VA X-ray and laboratory reports from January 1980 are of 
insufficient detail to determine if the claimed disorders or 
diseases were present at that time. 

In July 1997, VA examiners conducted initial patient 
assessments and noted that the veteran reported that he had 
not seen a physician in a long time.  The examiners noted a 
history of congestive heart failure, hypertension, non-
insulin dependent diabetes mellitus, and exogenous obesity 
and that the veteran was prescribed a restricted diet and 
several medications.  In April 1999, a VA examiner did not 
note a review of the claims file or medical records but 
provided a detailed medical history, presumably obtained from 
the veteran, as follows:  hypertension for the previous 10 
years, congestive heart failure since 1992 with a cardiac 
catheterization in 1995, type two diabetes mellitus for the 
previous 8 years, and no history of renal or liver disease.  
The physician diagnosed cardiomyopathy, congestive heart 
failure, hypertension, and diabetes mellitus.  He did not 
comment on the etiology of the disorders.  The Veteran 
continued to receive VA outpatient treatment, and in 
September 1999, an attending physician noted an enlarged 
liver and an obstructive pattern in liver function tests.  In 
December 1999, the physician noted an abnormal urinalysis but 
normal kidney function.  Tests were repeated over the next 
three years with continued abnormal results but with no 
diagnosis of a chronic liver disease.  The abnormal 
urinalysis results were designated as "renal 
insufficiency."  

In late 2001, the Veteran moved his residence and began 
outpatient treatment at a different VA clinic which continued 
to follow his diagnosed disorders.  Records of this 
continuing treatment are associated with the claims file.   

In a December 2001 letter, a VA physician discussed the 
results of an examination for disorders associated with Agent 
Orange and other herbicides used for military purposes.  In 
his clinical notes, the physician diagnosed congestive heart 
failure, cardiomyopathy, hypertension, and diabetes.  The 
physician stated, "In my opinion, any medical condition or 
diagnosis (including all diagnoses and symptoms for this 
patient) could possibly be related to exposure to herbicides 
during prior service in Vietnam."  

In April 2002, an examiner noted that liver function tests 
were normal.  In the same examination, the physician noted 
that testing showed indications of nephropathy associated 
with diabetes.  In an undated letter received in July 2003, a 
VA nurse practitioner (NP) noted that the Veteran was using 
insulin to control diabetes.  She stated that the Veteran's 
congestive heart failure caused swelling of the lower 
extremities and was associated with diabetes.  The NP further 
stated that the abnormal liver function tests were the result 
of exposure to a toxic irritant, citing a negative history of 
tobacco and alcohol abuse.  In an October 2003 letter, a 
private physician listed the Veteran's ongoing diagnoses 
including insulin dependent diabetes, cardiomyopathy, 
congestive heart failure, coronary artery disease, increased 
liver function tests, and mildly decreased renal function, 
and stated that these disorders could be related to exposure 
to herbicide in Vietnam.  

In November 2006, the Veteran underwent surgery for the 
placement of a pacemaker.  In January 2007, an attending 
physician's assistant added peripheral vascular disease to 
the list of the Veteran's on-going medical problems with no 
clinical observations or comments on etiology.   

In May 2007, several VA examiners noted reviews of the claims 
file.  Two examiners noted that the veteran was prescribed 
insulin for the treatment of diabetes and noted the results 
of several diagnostic tests.  The examiners diagnosed 
uncontrolled diabetes mellitus and noted that cardiovascular 
disease and renal insufficiency were most likely due to 
diabetes.  In May 2008, a VA physician reviewed the results 
of additional testing including a liver sonogram, diagnosed 
hepatic congestion, and noted that the disorder was most 
likely due to congestive heart failure.  VA outpatient 
treatment records from 2001 through May 2008 showed on-going 
symptoms, diagnosis, and treatment for diabetes and for 
associated cardiovascular, renal, liver, and peripheral 
vascular disorders as well as recurrent edema of the lower 
legs. 

The Board concludes that direct service connection for 
diabetes mellitus is not warranted.  There is evidence of a 
current diagnosis of diabetes but the weight of evidence 
shows that the disease first manifested many years after 
service.  As previously discussed, the Board concludes that 
there is no evidence of direct or presumptive exposure to 
herbicide in service.  Accordingly, the Board finds that the 
conclusions of the VA medical practitioners in 2001 and 2003 
and the private physician in 2003, who stated that the 
claimed diseases were related to exposure to herbicide, are 
entitled to no probative weight.  
 
The Board further concludes that service connection for a 
liver disorder, coronary artery disease and other 
cardiovascular disorders, renal insufficiency, peripheral 
vascular disease, and edema of the ankles is not warranted.  
There is medical evidence that these disorders are secondary 
to diabetes mellitus.  As service connection for diabetes 
mellitus has been denied, secondary service connection for 
remaining claimed disorders is also not warranted.  Moreover, 
none of these conditions was noted in service or in the case 
of heart disease or diabetes, within one year of discharge 
from service nor is there any evidence linking these 
conditions to service many years ago.  The preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board considered whether additional examinations and 
opinions as to the etiology of the claimed conditions is 
warranted.  In McLendon v. Nicholson the Court held that the 
Secretary must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms "may be" associated with the established event, is a 
low threshold. McLendon, 20 Vet. App. at 83.

In this case, there is evidence of current disabilities but 
no indication of an event, injury, or disease in service 
other than the suggestion of exposure to herbicide.  Nor is 
there any competent and probative evidence indicating that 
there may be a link between the claimed conditions and 
service.  Therefore, additional examinations and opinions are 
not necessary to decide the claim.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for a liver disorder is denied. 

Service connection for coronary artery disease is denied. 

Service connection for a renal insufficiency is denied. 

Service connection for peripheral vascular disease is denied. 

Service connection for edema of the ankles is denied. 



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


